IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-08-00050-CV

                              IN RE VAUGHN BIRDWELL


                                     Original Proceeding



                          MEMORANDUM OPINION


       The petition for writ of mandamus is denied.1 See Harrell v. State, --- S.W.3d ---,

2009 WL 1567107 (Tex. June 5, 2009).



                                                       REX D. DAVIS
                                                       Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed June 17, 2009
[OT06]


1We have redesignated this proceeding as “CV” rather than “CR.” See Harrell, --- S.W.3d at ---, 2009 WL
1567107, at *2; In re Johnson, 280 S.W.3d 866, 869-70, 874 (Tex. Crim. App. 2008) (orig. proceeding).